Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 14-15 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 14 and 19, the limitation “a valve configured to selectively couple contents of the intermediate tank directly to the first input” renders the claim indefinite because it is unclear whether “directly” coupling can also include devices such as filter devices and pumps in addition to valves. It is unclear what is excluded from being considered “directly” since the instant drawing (fig. 10) and specification indicates the first input (which is pipe/conduit supplying fluid to the first filtration device) is connected to the tank (TK2) via MF1, FCV36, HV24, and/or HV31. Same applies to the limitation “the contents of the tank are received directly by the MF section” in claim 19.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0048462 (hereinafter referred as “Cohen”), in view of US 2015/0166385 (hereinafter referred as “Boerm”).
Regarding claims 1, 3-6, Cohen teaches a water treatment system (fig. 1) comprising a debris management (DM) section (pre-filter) having an input, a filtered output, and a concentrated output (pre-filter discharge); a microfiltration (MF) section (120) (Cohen discloses that the section 120 is selected from ultrafiltration or microfiltration units, refer abstract, paragraph [0007]) having an input, a filtered output, and a concentrated output (UF process discharge in fig. 1); and a reverse osmosis (RO) section (140) having an input (supplied by pump 132), a filtered output (141), and a concentrated output (142); wherein the input of the MF section couples to the filtered output of the DM section, and the input of the RO section couples to the filtered output of the MF section: and wherein the primary output is the filtered output of the RO section (refer fig. 1). Cohen does not disclose use of oxidizing agents.
The limitations “wastewater having a total suspended solids (TSS) content of TSS 1 and a chemical oxygen demand (COD) of COD 1: the system receives the wastewater at a flow rate F1 and provides the primary output at least in part while receiving the wastewater; the primary output has a flow rate F2, where F2 is at least 40% of F1 the primary output has a TSS of less than 1% of TSS 1, a COD of less than 2% of COD 1, and a turbidity of less than 1 NTU; and F1 is at least 1 L/sec” are reciting material being worked upon by the apparatus and does not In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Also refer In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, Cohen discloses that the system can be made as small as 340 cubic feet or to fit in spaces such as a shipboard desalination of upto 18000 gallons per day [0039]-[0040]. Therefore, Cohen establishes that the flow rate and size of the system can be adjusted according to particular application. It would have been obvious to one of ordinary skill in the art to adjust size and capacity of the system such that ratio of feed flow rate to space of the system be at least  0.2 hr-1.
Regarding claim 9, Cohen teaches limitations of claim 1 as set forth above. In the system of fig. 1 Cohen does not disclose that the system comprises an aeration tank or a settling tank.
Regarding claim 10, Cohen teaches limitations of claim 1 as set forth above. In the system of fig. 1 Cohen does not disclose that the system comprises chemical coagulants, electro-coagulation. oxidizing agents, combustion, electrolysis, or sacrificial electrodes.
Regarding claim 11, Cohen teaches limitations of claim 1 as set forth above. Cohen also discloses optimizing energy consumption and that “The production level at which the system In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Also refer In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Selecting capacity and size of the system to optimize energy usage would have been an obvious matter of choice to one of ordinary skill in the art.
Regarding claims 12-13 and 18
The limitations “wastewater having a total suspended solids (TSS) content of TSS 1 and a chemical oxygen demand (COD) of COD 1: the system receives the wastewater at a flow rate F1 and provides the primary output at least in part while receiving the wastewater; the primary output has a flow rate F2, where F2 is at least 40% of F1 the primary output has a TSS of less than 1% of TSS 1, a COD of less than 2% of COD 1, and a turbidity of less than 1 NTU; and F1 is at least 1 L/sec” are reciting material being worked upon by the apparatus and does not structurally limit the apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). The output characteristics (such as TSS, COD) of the wastewater is inherent to the system comprising prefiltration, microfiltration and reverse osmosis. Additionally, the limitation regarding the rectilinear space occupied by the system is merely optimizing size of the system based on desired capacity. Mere scaling up or scaling down of a system has not found to be sufficient to patentably distinguish over prior art in In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Also refer In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, Cohen discloses that the system can be made as small as 340 cubic feet or to fit in spaces such as a shipboard desalination of upto 18000 gallons per day [0039]-[0040]. Therefore, Cohen establishes that the flow rate and size of the system can be adjusted according to particular application. It would have been obvious to one of ordinary skill in the art to adjust size and capacity of the system such that ratio of feed flow rate to space of the system be at least  0.2 hr-1
Regarding claim 17, Cohen teaches limitations of claim 12 as set forth above. Cohen does not disclose in fig. 1 that the system comprises an aeration tank, a settling tank, a reaction tank, chemical coagulants, electro-coagulation, oxidizing agents, combustion, electrolysis, or sacrificial electrodes.
Claims 7-8 and 14-15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 6 above, and further in view of US 2011/0056878 (hereinafter referred as “Matsushiro”).
Regarding claims 7-8 and 14-15, Cohen teaches limitations of claim 6 as set forth above. Cohen does not teaches that the system comprises an intermediate tank coupled to receive the first filtered output; a valve configured to selectively couple contents of the intermediate tank directly to the input of the MF section; and a receiving tank coupled to the input of the DM section; wherein the receiving tank has a capacity C1 and the intermediate tank has a capacity C2, and wherein the system includes no tank whose capacity is greater than the greater of C1 and C2.
Matsushiro teaches a system for water treatment, the system comprises a raw water tank (2), a nanofiltration module (4), an intermediate tank (5) connected to filtered output of the nanofiltration module, a reverse osmosis module (7), a valve (v91) selectively couple contents of the intermediate tank directly to the input of the module (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Cohen to include an intermediate tank coupled to receive the first filtered output; a valve configured to selectively couple contents of the intermediate tank directly to the input of the MF section to enable flushing of the MF section to In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Also refer In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Selecting capacity of the tanks based on capacity of the system would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding claim 19, Cohen teaches a water treatment system (fig. 1) comprising a debris management (DM) section (pre-filter) having an input, a filtered output, and a concentrated output (pre-filter discharge); a microfiltration (MF) section (120) (Cohen discloses that the section 120 is selected from ultrafiltration or microfiltration units, refer abstract, paragraph [0007]) having an input, a filtered output, and a concentrated output (UF process discharge in fig. 1); and a reverse osmosis (RO) section (140) having an input (supplied by pump 132), a filtered output (141), and a concentrated output (142); wherein the input of the MF section couples to the filtered output of the DM section, and the input of the RO section couples to the filtered output of the MF section: and wherein the primary output is the filtered output of the RO section (refer fig. 1). 
Cohen also teaches that the system comprises a plurality of valves and pumps, and electronic control system (104, 114 and 124) to control operation of the system including fluid flow through the system.
Cohen does not disclose that the system comprises a tank, and that system is capable of being operated in a first mode wherein the first filtered output from the MF section is received by the tank, and contents of the tank are directed to the RO section; and a second mode wherein the DM section and the RO section are fluidly isolated from the MF section, and the contents of the tank are received directly by the MF section, and the first filtered output from the MF section is received by the tank.
Matsushiro teaches a system for water treatment, the system comprises a raw water tank (2), a nanofiltration module (4), an intermediate tank (5) connected to filtered output of the nanofiltration module, a reverse osmosis module (7), a valve (v91) selectively couple contents of the intermediate tank directly to the input of the module (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Cohen to include a tank receiving filtered output of the first MF section, and directing contents of the tank to the RO section, and provide a valves and conduits such that DM section and RO section are fluidly isolated from the MF section and supply contents from the tank to the MF section enabling washing of the MF section. Configuring control of valves and pumps to enable switching between filtering and washing/cleaning membrane modules is a manner of operating the apparatus/system. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex 
Regarding claim 20, Matsushiro teaches routing contents of tank (5) to inlet of membrane module (4). Therefore, Matsushiro teaches doubly filtered fluid since the content of the tank (5) has already been filtered by the module (4).
Regarding claim 21, The limitations “wastewater having a total suspended solids (TSS) content of TSS 1 and a chemical oxygen demand (COD) of COD 1: the system receives the wastewater at a flow rate F1 and provides the primary output at least in part while receiving the wastewater; the primary output has a flow rate F2, where F2 is at least 40% of F1 the primary output has a TSS of less than 1% of TSS 1, a COD of less than 2% of COD 1, and a turbidity of less than 1 NTU; and F1 is at least 1 L/sec” are reciting material being worked upon by the apparatus and does not structurally limit the apparatus. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). The output characteristics (such as TSS, COD) of the wastewater is inherent to the system comprising prefiltration, microfiltration and reverse osmosis. Additionally, the limitation regarding the rectilinear space occupied by the system is merely optimizing size of the system based on desired capacity. Mere scaling up or scaling down of a system has not found to be sufficient to patentably distinguish over prior art in In re Rose, 220 In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, Cohen discloses that the system can be made as small as 340 cubic feet or to fit in spaces such as a shipboard desalination of upto 18000 gallons per day [0039]-[0040]. Therefore, Cohen establishes that the flow rate and size of the system can be adjusted according to particular application. It would have been obvious to one of ordinary skill in the art to adjust size and capacity of the system such that ratio of feed flow rate to space of the system be at least  0.2 hr-1.
Regarding claim 22, Cohen teaches limitations of claim 1 as set forth above. In the system of fig. 1 Cohen does not disclose that the system comprises chemical coagulants, electro-coagulation. oxidizing agents, combustion, electrolysis, or sacrificial electrodes.
Response to Arguments
Applicant’s arguments with respect to rejection of claims 12,13 and 17 under 35 USC 102 as being anticipated by Cohen is moot because the rejection has been withdrawn in view of the amendments. 
Applicant’s arguments with respect to claim(s) 1-18 under 35 USC 103(a) as being unpatentable over Pansera in view of Muralidhara; and Claims 1-7, 9-14, 16-18, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pansera, in view of US 2015/0375174 (hereinafter referred as “Agnihotri”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to limitations claiming TSS and COD, applicant argued that “The examiner argues that these limitations recite the material being worked on, do not structurally limit the 
With regards to limitations directed to flow rate and size of the system, applicant argued that the ratio of F1/VS is a performance parameter that has nothing to do with scaling up or scaling down. However, Cohen discloses that the system can be made as small as 340 cubic feet or to fit in spaces such as a shipboard desalination of upto 18000 gallons per day. Therefore, Cohen establishes that the flow rate and size of the system can be adjusted according to particular application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777